Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The previously applied 35 USC 103 rejections have been withdrawn in view of the entered amendments and remarks dated 12/20/2021.

 The Double Patenting rejections presented below were necessitated by the amendments dated 12/20/2021.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,284,643. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example contrast instant claim 1 and claim 11 of ‘643:
Instant claim 1
‘643 Claim 11
A method comprising:
A computer-implemented method comprising:
running, by a computer system having a memory and at least one hardware processor, a first instance of a first image on a first server, the first instance of the first implementing an online service;
running each of a plurality of original instances of an application concurrently on a corresponding one of a plurality of original servers, the corresponding original instances of the application on the plurality of original servers implementing an online service; 
transmitting, by the computer system, synthetic requests for one or more functions of the online service to the original server, the synthetic requests comprising requests that are received via an internal administrative entity and not received via natural client traffic;
transmitting, by a machine having a memory and at least one processor, synthetic requests for one or more functions of the online service to one of the plurality of original servers, the synthetic requests comprising requests that are received via an internal administrative entity and not received via natural client traffic;
determining, by the computer system, that an optimization criteria has been satisfied by the transmitting of the synthetic requests, and
optimizing the corresponding original instance of the application on the one of the plurality of original servers using the transmitted synthetic requests until a predetermined optimization criteria is satisfied; 
based on the determining that the optimization criteria has been satisfied by the transmitting of the synthetic requests, deploying, by the computer system, an additional instance of the first image on an additional server using a copy of the first instance of the first image subsequent to the transmitting of the synthetic requests.
in response to the predetermined optimization criteria being satisfied, deploying each of a number of additional instances of the application on a corresponding additional server using a copy of the optimized corresponding original instance of the application of the one of the plurality of original servers subsequent to the transmitting the synthetic requests; and

running each of the deployed additional instances of the optimized application on their corresponding additional servers to service natural client traffic.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claims 8 and 15 and instant dependent claims 2-7, 9-14, 16-20 correspond similarly to ‘643 claims 1-10 and 12-20 (claims 1 and 20 being independent). Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   

Allowable Subject Matter
 Claims 1-20 would be allowable if the Double Patenting rejections are alleviated, for example via Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452